UNIS, J.
In this original proceeding, petitioners challenge a ballot title certified by the Attorney General to the Secretary of State. We review this ballot title for “substantial compliance” with the requirements of ORS 250.035.1 ORS 250.085(4). Pursuant to ORS 250.067(1), petitioners filed with the Secretary of State timely written comments concerning the Attorney General’s certified ballot title. Petitioners, therefore, are entitled to bring this proceeding. ORS 250.085(2) and (5).
 The Attorney General certified the following ballot title to the Secretary of State:
“AMENDS CONSTITUTION:
LEGAL RIGHTS RESERVED TO PEOPLE VESTED AT CONCEPTION
“QUESTION: Shall Oregon’s Constitution state that rights reserved to people by constitution and laws are ‘vested in natural persons at conception’?
“SUMMARY: This measure would amend the Oregon Constitution. It would state, ‘The rights, privileges and immunities reserved to the people by this Constitution and by the statutes and common law of the State of Oregon shall be vested in natural persons at conception.’ ”
Petitioners assert that the Caption, Question, and Summary are deficient in several ways. We have considered petitioners’ arguments, and we conclude that the ballot title certified by the Attorney General complies substantially with the requirements of ORS 250.035(1). Substantial compliance is all that the statute requires. ORS 250.085(4). Baker v. Keisling, 312 Or 8, 11, 815 P2d 698 (1991).
*139The ballot title certified by the Attorney General is approved and certified to the Secretary of State. This decision shall become effective pursuant to ORAP 11.30(10).

 ORS 250.035(1) provides:
“The ballot title of any measure to be initiated or referred shall consist of: “(a) A caption of not more than 10 words which reasonably identifies the subject of the measure;
“(b) A question of not more than 20 words which plainly phrases the chief purpose of the measure so that an affirmative response to the question corresponds to an affirmative vote on the measure; and
“(c) A concise and impartial statement of not more than 85 words summarizing the measure and its major effect.”